
	
		I
		112th CONGRESS
		1st Session
		H. R. 1926
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2011
			Mr. Rohrabacher (for
			 himself, Mr. Owens, and
			 Mr. Gibson) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services, and in addition to the Committee on
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for the design, production, and presentation
		  of a Gold Medal of Remembrance to the children of members of the Armed Forces
		  who die while serving on active duty in support of Operation Enduring Freedom,
		  Operation Iraqi Freedom, or Operation New Dawn, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Gold Medal of Remembrance for the Sons
			 and Daughters of Our Fallen Act.
		2.Department of
			 Defense recognition of children of members of the Armed Forces who die while
			 serving on active duty in certain military operations
			(a)Establishment
			 and presentation of medalChapter 57 of title 10, United States Code,
			 is amended by inserting after section 1126 the following new section:
				
					1126a.Gold Medal of
				Remembrance: eligibility and presentation 
						(a)Eligibility and
				presentationA medal, to be
				known as the Gold Medal of Remembrance, shall be presented to a
				child of a member of the armed forces, regardless of the age of the child, to
				identify and recognize the child when the member—
							(1)dies while serving
				on active duty in support of a covered military operation; or
							(2)dies as a result of wounds, injuries, or
				illness incurred while serving on active duty in support of a covered military
				operation.
							(b)Design and
				manufactureThe Gold Medal of
				Remembrance shall be composed of gold-plate over bronze and shall be of such
				design and specifications as the Secretary concerned may determine. The Gold
				Medal of Remembrance is a national medal for purposes of section 5111 of title
				31.
						(c)Funds for
				procurement and presentationThe Secretary concerned may authorize the
				use of appropriated funds to procure Gold Medals of Remembrance and to provide
				for their presentation to children of members of the armed forces described in
				subsection (a).
						(d)Relation to
				other presentationsThe child
				of a member of the armed forces described in subsection (a) may receive a Gold
				Medal of Remembrance in addition to a Gold star lapel button under section 1126
				of this title and a medal presented by the White House Commission on
				Remembrance.
						(e)Presentation
				ceremoniesIt is the sense of
				Congress that, to the extent practicable, Gold Medals of Remembrance, should be
				presented to children of members of the armed forces described in subsection
				(a) by military commanders in ceremonies recognizing the support and sacrifice
				of children of members of the armed forces.
						(f)DefinitionsIn this section:
							(1)The term child, with respect
				to a member of the armed forces described in subsection (a), means—
								(A)a legitimate
				child;
								(B)an adopted
				child;
								(C)a stepchild;
				and
								(D)a person who was
				placed in the home of the member by a placement agency (recognized by the
				Secretary of Defense), or by any other source authorized by State or local law
				to provide adoption placement, in anticipation of the legal adoption of the
				person by the member.
								(2)The term
				covered military operation means—
								(A)Operation Enduring Freedom;
								(B)Operation Iraqi
				Freedom; or
								(C)Operation New
				Dawn.
								(g)RegulationsThe
				Secretary of Defense shall issue such regulations as may be necessary to carry
				out this section. The Secretary shall ensure that the regulations are uniform
				for each armed force to the extent
				practicable.
						.
			(b)Clerical
			 amendmentThe table of
			 sections at the beginning of such chapter is amended by inserting after the
			 item relating to section 1126 the following new item:
				
					
						1126a. Gold Medal of Remembrance:
				eligibility and
				presentation.
					
					.
			(c)Retroactive
			 applicationSection 1126a of title 10, United States Code, as
			 added by subsection (a), shall apply with respect to deaths of members of the
			 Armed Forces described in such section occurring any time after September 11,
			 2001.
			
